September 19, 2013




                                  JUDGMENT

                  The Fourteenth Court of Appeals
  ANAMBRA STATE COMMUNITY IN HOUSTON, INC. (ANASCO, INC.),
                       Appellant

NO. 14-12-00107-CV                           V.

CHRISTIAN CHINWUBA ULASHI, INDIVIDUALLY AND AS THE FORMER
 PRESIDENT OF ANASCO, AND VINCENT N. NWEKE D/B/A ANAMBRA
            STATE COMMUNITY HOUSTON, Appellees
               ________________________________

        This cause, an appeal from the judgment signed, January 27, 2012, was
heard on the transcript of the record. We have inspected the record and find error
in the judgment. We order AFFIRMED the portions of the judgment in which the
trial court dismisses (1) the claim in which appellant ANAMBRA STATE
COMMUNITY IN HOUSTON, INC. (ANASCO, INC.) seeks to impose criminal
liability on the appellees, and (2) appellant’s claims to the extent that appellant
seeks an adjudication of whether it is the only authentic affiliate chapter of
Anambra State Association, USA in Houston. We order the remainder of the
judgment REVERSED and ordered severed and REMANDED for proceedings
consistent with this court’s opinion. For good cause, we order appellant to pay
one-half of all costs incurred in this appeal, and we order appellees, jointly and
severally, to pay one-half of all costs incurred in this appeal. We further order this
decision certified below for observance.